Citation Nr: 0529314	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a left hip 
disability.

6.  Entitlement to service connection for a left leg 
disability.

7.  Entitlement to service connection for residuals of a head 
injury.

8.  Entitlement to service connection for skin rash.

9.  Entitlement to service connection for residuals of a 
stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

(Consideration of the veteran's claims of service connection 
for back and neck disabilities and for diabetes mellitus is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have prostatitis.

2.  The veteran does not have a current left hip disability.

3.  The veteran does not have a current left leg disability.

4.  The veteran does not have a current head disability that 
is not already service-connected.

5.  The veteran does not have a current skin rash disability.

6.  The veteran has not suffered a stroke that is related to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have prostatitis that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  The veteran does not have a left hip disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The veteran does not have a left leg disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The veteran does not have a head disability (other than 
what has already been service connected) that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

5.  The veteran does not have a skin rash that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

6.  The veteran does not residuals of a stroke that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's pre-induction examination, dated in January 
1964, shows no abnormalities.  The only abnormality noted on 
the veteran's separation examination was a scar on his right 
forehead.  

The veteran's service medical records (SMRs) show that he was 
seen for complaints of aching feet, legs, hips, and low back 
in June 1964.  The SMR also shows that the veteran was 
injured in August 1964 when he was run over by a Jeep while 
sleeping outdoors during a training exercise.  The record 
indicates that the accident involved the lower abdomen and 
the thighs.  At a July 2005 hearing before the undersigned 
Veterans Law Judge, the veteran indicated that the Jeep's 
wheels did not roll over him, but that the Jeep drove over 
him, wheels to either side, snagging him and dragging him for 
some 20 meters.  The veteran described being loaded into an 
ambulance with blood running from a head wound.  He was 
hospitalized for five days following the accident, and then 
returned to duty.  There were no abnormalities found during 
his hospital stay.  X-rays of the pelvic region and the 
thighs were reported as negative regarding fractures or 
subluxation.  A treatment note dated in September 1964 
indicates that the veteran attended sick call to inquire 
about any possible residuals of his accident.  The entry 
noted that the veteran had been evaluated in the hospital, 
and that the veteran had no real complaints.  There are no 
SMR entries discussing any specific injury to the veteran as 
a result of this accident.  

The veteran's SMR also shows that he was seen for complaints 
regarding prostatitis beginning in June 1964.  The veteran 
was diagnosed with acute prostatitis, which was treated and 
resolved.  The veteran avers that he had prostate surgery 
while in service, but the only related procedure of record is 
the report of a urologic examination given in July 1964, 
which involved examination of the bladder with a cystoscope 
under local anesthesia.  The veteran was seen again in 
November 1964 for a recurrence, which was treated and which 
also resolved.  The veteran's separation examination noted no 
abnormality regarding the prostate.  

The veteran's SMR contains no complaint of or treatment for 
any skin rash or stroke.  

Of record are treatment records from the VA Medical Centers 
(VAMC) in Mountain Home and Nashville, Tennessee, as well as 
private medical treatment records from the Claiborne County 
Hospital and Tri-State Radiology, both of Tazewell, 
Tennessee, and the Heartland Medical Center, the Family 
Medical Clinic, and Cumberland Gap Physical Therapy, all in 
Harrogate, Tennessee.  

A discharge summary from VAMC Mountain Home indicates that 
the veteran was hospitalized there on an emergency basis from 
December 1968 to February 1969.  Diagnosis of the veteran's 
serious medical condition eluded the treating physicians 
until laboratory tests showed a strongly positive response to 
tularemia (rabbit fever).  The summary indicates that, 
shortly before becoming ill, the veteran had shot a rabbit 
and skinned it.  The rabbit was said to be so mutilated that 
it was fed to the veteran's and a neighbor's dog, both of 
which died shortly thereafter.  Once the diagnosis of 
tularemia was established, effective treatment ensued, and 
the veteran was discharged.  

At the veteran's hearing he averred that after release from 
active duty, while on active duty for training (ACDUTRA) with 
the Army reserves, he was resting in a nearby woods when 
"some kind of bugs covered me up," resulting in his being 
treated with topical medication.  The veteran testified at 
his hearing that a similar "rash" appeared several years 
later, and was again successfully treated.  The veteran also 
testified at his hearing that his bout with tularemia may or 
may not have been connected to his "rash," but as the 
foregoing discussion shows, the tularemia was determined by 
the treating physicians to have been related to the rabbit 
the veteran killed and skinned.  In any event, the veteran 
testified that he has not had a recurrence of his "rash," 
and did not currently have a "rash."  

A treatment note from the Mountain Home VAMC, dated in 
October 1982, notes that the veteran said he had been told 
that he had had high blood pressure, diabetes, and heart 
disease in the past, but had not had concrete evidence of 
this, took no medication, and had no specific complaints.  

The veteran was afforded a VA genitourinary examination given 
in February 2000.  The examiner noted that the veteran was a 
very poor historian in that he told too much, got off the 
subject, and was very vague about some things.  The veteran 
related that he had had frequent pain in his prostate and 
lower back areas since his motor vehicle accident in service.  
He related that he had mentioned this to treating physicians, 
but had not received any treatment except for heat lamp 
treatment to the lower back, and prednisone to reduce 
inflammation.  On examination, the examiner found the 
prostate was 1+ enlarged, firm, and slightly nodular, but not 
abnormally so.  Examination of the prostatic fluid showed 
normal white color, and microscopic examination showed no 
increase in white blood cells in the fluid.  The examiner's 
diagnosis was normal prostate.  

Another Mountain Home VAMC treatment note, dated in October 
2001, noted that the veteran had been on oral medication for 
diabetes mellitus and for hypertension since 1995.  

The veteran's VA and private medical records show no 
diagnosis of or treatment for any skin rash, prostate-related 
disorder, stroke, or head, neck, hip, or leg complaints.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

As noted, the predicate for establishing service connection 
is that there must be medical evidence of a current 
disability.  The record fails to show that the veteran 
currently has any of the claimed disabilities that are not 
addressed in the remand below.  All of the claims appear to 
be based on acute and transitory events which occurred in 
service or while on ACDUTRA and which are not present now.

Regarding the claim of service connection for prostatitis, 
the Board notes that the record shows two instances of acute 
prostatitis in service.  There is no record of surgery to the 
prostate, though there is a record of an invasive examination 
of the bladder using a cystoscope while the veteran was under 
local anesthesia.  There is no evidence of any current 
disease or disability related to the prostate.  The VA 
examination given in February 2000 determined that the 
veteran's prostate was normal.  Without medical evidence of a 
current disability, the analysis ends, and the claim must be 
denied.  See Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran avers that he sustained a hip disability and a 
left leg disability as a result of his in-service Jeep 
accident.  However, the veteran's SMRs show no such problems.  
The in-service x-rays showed no abnormality, and there is no 
record that the veteran has ever been treated for a hip or 
left leg disability.  Without medical evidence of a current 
disability, the analysis ends, and the claim must be denied.  
See Savage, supra.  

The same may be said of his claim of service connection for 
residuals of a stroke and skin rash.  While the veteran 
apparently had a skin rash that was treated and then 
recurred, there is no indication that a chronic skin 
disability resulted from this earlier problem.  He has been 
treated for basal cell carcinoma of the left cheek in 1997, 
but this does not appear to be the problem for which he 
claimed service connection.  He had a rash on his chest in 
October 1996, but it does not appear to have returned.  Even 
the veteran testified that he had not had continued problems 
with a rash.  Additionally, there is no indication in the 
medical evidence that the veteran has residuals of any stroke 
he may have had.  Without current disability shown, service 
connection may not be granted.  Id.  

The veteran testified at his hearing that he had a bloodied 
head after being run over by the Jeep.  There are no records 
regarding any specific head injury, but his separation 
examination showed the presence of a head scar which is not 
mentioned on his induction examination report.  Consequently, 
it appears that he likely suffered a laceration to the head.  
However, the Board notes that the veteran is already service 
connected for a head scar which is the only head disability 
currently evident.  Other than this head scar for which he is 
already service connected, there is no medical evidence of 
record of a current disability.  Without medical evidence of 
a current disability, the analysis ends, and the claim must 
be denied.  See Savage, supra.

The only evidence of record supportive of the veteran's 
claims of disabilities related to his military service 
consists of the lay statements of the veteran himself.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  Medical opinion, by its very 
nature, requires specialized education, training, and 
experience.  Thus, while the veteran is competent as a 
layperson to describe any symptoms he experiences, he is not 
competent to provide medical diagnoses or opinions as to the 
etiology of any disease or disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claims.  
Among the issues being adjudicated here, the veteran does not 
have any current disorder traceable to disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claims in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2001, and in a follow-up notification dated in June 2005.  
(Although all notices required by the VCAA were not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and VA and private medical records.  While the 
veteran has claimed that he was treated for bug bites which 
he contends occurred while on ACDUTRA, the Board notes that 
there are no records in the veteran's file relating to his 
reserve duty.  Given that the veteran's claim of service 
connection for "rash" related to his bug bites incurred 
while on ACDUTRA has been denied because there is no current 
disability, further development of the evidence is not 
necessary.  See Sabonis v. Brown, 6Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The RO also secured an 
examination during the pendency of his claim in furtherance 
of one of his claims.  As noted, the veteran was afforded a 
hearing before the undersigned.  VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for prostatitis is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for skin rash is denied.

Entitlement to service connection for residuals of a stroke 
is denied.


REMAND

A notation on the veteran's entrance examination report shows 
the results of a glucose tolerance test, which was determined 
to be normal.  A treatment note dated in June 1964 noted 
possible diabetes, and called for urine testing.  The report 
of that testing showed albumin and sugar were negative.  
There are no other references to diabetes in the veteran's 
service medical records (SMRs).  Though the record does not 
show a clear diagnosis of diabetes mellitus until the mid-
1990s, at his hearing, the veteran testified that he had been 
given medication to treat diabetes for a brief period after 
his in-service accident, and further testified that he had 
been treated for diabetes mellitus by a private doctor 
shortly after leaving active military duty.  He also 
testified that this doctor had told him very recently that 
those old treatment records might be found.  The Board will 
remand in order to search for those records in order to 
determine if the veteran was treated for diabetes mellitus 
during that time.  See 38 C.F.R. § 3.307, 3.309.

Therapy records from Cumberland Gap Physical Therapy show the 
veteran was evaluated for complaints of back pain in February 
and March of 1998.  The report of x-rays of the spine taken 
at Tri-State Radiology in February 2003 showed hypertrophic 
spondylosis of the lumbar spine involving the facet joint of 
L5-S1.  There was no evidence of fracture.  The veteran's SMR 
shows no specific back or neck injury associated with his in-
service Jeep accident; however, given the occurrence of the 
accident said to involve the low back, and given the 
veteran's history of back complaints in later years, and his 
report of problems since service, the Board will remand in 
order to determine whether he has current low back or neck 
disability, and, if so, whether it is related to his military 
service.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and take the steps necessary 
to obtain the private medical 
records discussed by the veteran at 
his hearing, which relate to 
treatment for diabetes mellitus 
shortly after leaving active 
military service.  If records are 
not obtained, the veteran should be 
notified and given opportunity to 
obtain them.

2.  After the above action has been 
completed, the RO should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to confirm the 
veteran's current diagnosis of 
diabetes mellitus, and to provide a 
medical opinion as to whether it is 
as likely as not that the veteran's 
diabetes mellitus is related to his 
military service.

The RO should also arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise to determine the current 
diagnosis and etiology of any low 
back and neck disorders.  For each 
diagnosis, a medical opinion should 
be provided as to whether it is as 
likely as not that any diagnosed 
disability is attributable to his 
period of military service.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiners for 
review in connection with the 
examinations.

The RO should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the RO's examination request(s), 
especially with respect to the 
instructions to provide medical 
opinions.  If either report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2004).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues 
remaining on appeal in light of all 
information or evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


